                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

Pamela J. Dalley,

      Plaintiff,

      V.                                         Case No. 2:18~cv-1163

Commissioner of Sociai Security,                 Judge Michaei H. Watson

       Defendant.                                Magistrate Judge Joison

                                         ORDER

       On April 12,2019, United States Magistrate Judge Joison issued a Report and

Recommendation ("R&R"), EOF No. 11, recommending dismissal of PlaintifTs case as

time barred. The R&R notified the parties of their right to file objections to the R&R

pursuant to 28 U.S.C. § 636(b)(1). R&R 4-5, EOF No. 11. The R&R further speciflcaliy

advised the parties that the failure to object to the R&R within fourteen days would

result in a waiver of the right to de novo review by the District Judge and waiver of the

right to appeal the decision of the District Court adopting the R&R. Id. at 5. The

deadline for filing such objections has passed, and no objections were filed.

       Having received no objections, the R&R is ADOPTED. This case is DISMISSED

WITH PREJUDICE, and the Clerk shall enter final judgment in favor of the

Commissioner.

       IT IS SO ORDERED.




                                          MICHAEL H. WATSON, JUDGE
                                          UNITED STATES DISTRICT COURT
